SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material under Rule 14a-12 PROFESSIONALLY MANAGED PORTFOLIOS (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total Fee Paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Proxy Materials PLEASE CAST YOUR VOTE NOW! PORTFOLIO 21 GLOBAL EQUITY FUND A Series of Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-866-209-1962 Dear Shareholder: Please take a moment to read this letter about an important matter pertaining to your investment in the Portfolio21 Global Equity Fund (the “Fund”), a series of Professionally Managed Portfolios (the “Trust”).Trillium Asset Management, LLC (“Trillium”) has completed a transaction with Portfolio 21 Investments (“Portfolio 21”) which has resulted in Trillium acquiring certain of the assets of Portfolio 21 and has also resulted in the investment management team from Portfolio 21 that has been responsible for managing the Fund joining Trillium (the “Transaction”). As a result, the Trust’s Board of Trustees (“Board”), including a majority of the Trustees who are not “interested persons” of the Trust (as defined under the 1940 Act), at a meeting on November 17-18, 2014 (the “November Board Meeting”), determined that it would be in the best interests of shareholders to terminate the investment advisory agreement with Portfolio 21 (the “Prior Investment Advisory Agreement”) effective upon the closing of the Transaction on December31, 2014 and to engage Trillium as the new adviser to the Fund.Since the engagement of a new entity, Trillium, as the investment adviser for the Fund requires the approval of shareholders of the Fund, the Board, at the November Board Meeting, approved an interim investment advisory agreement between the Trust, on behalf of the Fund, and Trillium (the “Interim Investment Advisory Agreement”) that took effect on January 1, 2015 following the close of the Transaction.This allows Trillium to serve as investment adviser to the Fund until shareholders approve a new investment advisory agreement with Trillium. Founded in 1982, Trillium is focused exclusively on incorporating Environmental, Social and Governance criteria into the investment process.In addition, Trillium provides additional resources to support the management of the Fund, including a broader team of research analysts.IMPORTANTLY, there is no change in the day-to-day management of the Fund’s investment portfolio as a result of the Transaction, since all persons at Portfolio 21 that were responsible for the day-to-day management of the Fund have become employees of Trillium. Accordingly, at the November Board Meeting, the Board also approved a new investment advisory agreement between the Trust, on behalf of the Fund, and Trillium (the “New Investment Advisory Agreement”) and is now seeking shareholder approval of the New Investment Advisory Agreement.The terms of the New Investment Advisory Agreement are substantially identical to the terms of the Prior Investment Advisory Agreement, except Trillium has agreed to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets. Enclosed is a notice of a Special Meeting of Shareholders of the Fund to be held on April 2,2015 (the “Special Meeting”) together with a Proxy Statement and Proxy Card for the Fund relating to the proposal to consider and approve the New Investment Advisory Agreement between the Trust, on behalf of the Fund, and Trillium.The New Investment Advisory Agreement will replace the Interim Investment Advisory Agreement and will not result in any increase in the fees charged to the Fund or in any change in the Fund’s investment strategies or in the way the Fund is managed. 2 If you are a shareholder of record of the Fund as of the close of business on January 2, 2015, you are entitled to vote at the Special Meeting and at any postponement or adjournment thereof.The proposal has been carefully reviewed by the Trust’s Board of Trustees.The Board of Trustees unanimously recommends that you vote FOR the proposal.It is very important that we receive your vote before April 2, 2015.I appreciate your participation and prompt response in this matter. Sincerely, /s/ Matthew Patsky Managing Partner and CEO Trillium Asset Management, LLC Voting is quick and easy.Everything you need is enclosed.To cast your vote: · PHONE: Call the toll-free number on your proxy card.Enter the control number on your proxy card and follow the instructions. · INTERNET: Visit the website indicated on your proxy card.Enter the control number on your proxy card and follow the instructions. · MAIL: Complete the proxy card(s) enclosed in this package.BE SURE TO SIGN EACH CARD before mailing it in the postage-paid envelope. 3 Important information to help you understand and vote on the proposal: Please read the full text of the proxy statement.Below is a brief overview of the proposal to be voted upon.Your vote is important. What is this document and why did you send it to me? This document is a proxy statement, and we refer to it as the Proxy.We are sending this document to you for your use in connection with the Trust’s solicitation of your vote to approve the proposed investment advisory agreement (the “New Investment Advisory Agreement”) with Trillium Asset Management, LLC (“Trillium” or the “Adviser”) to enable Trillium to continue to serve as the investment adviser for the Portfolio 21 Global Equity Fund (the “Fund”), a series of Professionally Managed Portfolios (the “Trust”).At a meeting of the Trust’s Board of Trustees (the “Board”) held on November17-18, 2014 (the “November Board Meeting”), the Board approved Trillium as the investment adviser to the Fund under an interim investment advisory agreement (the “Interim Investment Advisory Agreement”) which took effect on January 1, 2015.Approval of the New Investment Advisory Agreement enables Trillium to continue to serve as the investment adviser for the Fund.This document includes a Notice of Special Meeting of Shareholders, a Proxy Statement, and a Proxy Card. What am I being asked to vote on? You are being asked to approve the New Investment Advisory Agreement between Trillium and the Trust on behalf of the Fund. Effective January1, 2015, Trillium acquired certain of the assets of Portfolio21 Investments (“Portfolio21”) in a transaction that also resulted in the investment management team from Portfolio21 that has been responsible for managing the Fund joining Trillium (the “Transaction”).In anticipation of the Transaction, the Board, including a majority of the trustees who are not “interested persons” of the Trust (as defined under the 1940Act), at the November Board Meeting terminated the investment advisory agreement with Portfolio21 (the “Prior Investment Advisory Agreement”) effective upon the closing of the Transaction and the transfer of the investment management team to Trillium, on December31, 2014.The Board, at the November Board Meeting, approved an interim investment advisory agreement between the Trust, on behalf of the Fund, and Trillium (the “Interim Investment Advisory Agreement”) that took effect on January1, 2015, following the close of the Transaction.This allows Trillium to serve as investment adviser to the Fund until shareholders approve a new investment advisory agreement with Trillium. Also at the November Board Meeting, the Board approved a new investment advisory agreement between the Trust, on behalf of the Fund, and Trillium (the “New Investment Advisory Agreement”) subject to shareholder approval.Therefore, the Fund is now seeking shareholder approval of the New Investment Advisory Agreement.The terms of the New Investment Advisory Agreement are substantially identical to the terms of the Prior Investment Advisory Agreement, except that Trillium has agreed to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets. Accordingly, the Fund needs shareholders to approve the New Investment Advisory Agreement in order to replace the existing Interim Investment Advisory Agreement which will allow Trillium to serve as the Fund’s investment adviser on a permanent basis.If Fund shareholders do not approve the New Investment Advisory Agreement, the Board will have to consider other alternatives for the Fund. How will my approval of the proposal affect the management and operation of the Fund? The Fund’s investment strategies will not change as a result of the New Investment Advisory Agreement.Founded in 1982, Trillium is focused exclusively on incorporating Environmental, Social and Governance criteria into the investment process.The same management team from Portfolio 21 that has been responsible for managing the Fund joined Trillium and will continue to manage the Fund’s portfolio.In addition, Trillium provides additional resources to support the management of the Fund, including a broader team of research analysts. Q&A 1 How will my approval of the proposal affect the expenses of the Fund? Approval of the New Investment Advisory Agreement will not result in an increase of the investment advisory fee paid by the Fund to Trillium or in the Fund’s total expenses.Under the Prior Investment Advisory Agreement, the investment advisory fee paid by the Fund to Portfolio 21 was 0.95% of the Fund’s average daily net assets.Trillium has agreed to reduce the investment advisory fee paid by the Fund to Trillium.Under the New Investment Advisory Agreement, the advisory fee to be paid by the Fund to Trillium is 0.90% of the Fund’s average daily net assets.Portfolio 21 had contractually agreed to waive its advisory fee and/ or reimburse expenses of the Fund to the extent necessary to ensure that the Fund’s total annual operating expenses did not exceed the Fund’s expense limitation of 1.50% and 1.20% for the Class R and Class I shares, respectively (“Expense Caps”), under an agreement (“Prior Operating Expenses Limitation Agreement”), which terminated upon the close of the Transaction.Because the Fund has been operating significantly below the Expense Caps of 1.50% and 1.20% for the Class R and Class I shares, respectively, due to the Fund’s asset size, Trillium did not execute a new operating expenses limitation agreement, which effectively removed the Fund’s Expense Caps.However, Trillium undertakes that if these circumstances should change in the next two years, then Trillium will implement new expense caps at levels no higher than the Expense Caps under the Prior Operating Expenses Limitation Agreement. What are the primary reasons for the selection of Trillium as the investment adviser of the Fund? The Board weighed a number of factors in reaching its decision to allow Trillium to act as the investment adviser for the Fund, including the history, reputation, qualifications and resources of Trillium, the fact that the Trust had prior experience with the principals at Trillium in connection with another fund, the fact that the Fund’s current portfolio managers would continue to provide the day-to-day management of the Fund and the fact that following the Transaction, Portfolio21 no longer has the resources and expertise to manage the Fund.The Board also considered that, as a result of the proposal, the Fund’s advisory fee would not increase and that all costs incurred by the Fund as a result of this change would be borne by Trillium, not the Fund’s shareholders. Are there any material differences between the Prior Investment Advisory Agreement and the Interim Investment Advisory Agreement or the proposed New Investment Advisory Agreement? No.The terms of the Interim Investment Advisory Agreement and New Investment Advisory Agreement are substantially identical to the terms of Portfolio 21’s Prior Investment Advisory Agreement, except for Trillium’s agreement to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets.Additionally, under the Interim Investment Advisory Agreement, management fees earned by Trillium are held in an escrow account until shareholder approval for Trillium as the new investment adviser is obtained.At the November Board Meeting, the Board approved the New Investment Advisory Agreement on behalf of the Fund, to replace the Interim Investment Advisory Agreement, subject to shareholder approval. Has the Board approved the proposal? Yes.At the November Board Meeting, the Board unanimously approved the proposal set forth herein and recommends that shareholders also vote to approve the proposal. Who is Broadridge Financial Solutions? Broadridge Financial Solutionsis a third-party proxy vendor that the Fund has engaged to contact shareholders and record proxy votes.In order to hold a shareholder meeting, a quorum must be reached.If a quorum is not attained, the meeting must adjourn to a future date.Voting your shares immediately will help minimize additional solicitation expenses and prevent the need to call you to solicit your vote. Q&A 2 Who is paying for this proxy mailing and for the other expenses and solicitation costs associated with this shareholder meeting? The expenses incurred in connection with preparing the proxy statement and its enclosures and all related legal and solicitation expenses will be paid by Trillium. Who is eligible to vote? Shareholders of record of the Fund as of the close of business on January 2, 2015 (the “Record Date”) are entitled to be present and to vote at the special meeting of shareholders (the “Special Meeting”) or any adjournment thereof.Shareholders of record of the Fund at the close of business on the Record Date will be entitled to cast one vote for each full share and a fractional vote for each fractional share they hold on the proposal presented at the Special Meeting. How is a quorum for the Special Meeting established? The presence of 40% of the outstanding shares entitled to vote of the Fund constitutes a quorum for the Special Meeting.Proxies returned for shares that represent broker non-votes, and shares whose proxies reflect an abstention on any item, are all counted as shares present and entitled to vote for purposes of determining whether the required quorum of shares exists.However, since such shares are not voted in favor of the proposal, they have the effect of counting as a vote AGAINST the proposal.If a quorum is not present for the Fund at the Special Meeting, or if a quorum is present at the Special Meeting but sufficient votes to approve the proposal are not received on behalf of the Fund, or if other matters arise requiring shareholder attention, persons named as proxy agents may propose one or more adjournments of the Special Meeting to permit further solicitation of proxies with respect to the Fund. What vote is required to approve the proposal? Approval of the new investment advisory agreement with Trillium requires the vote of the “majority of the outstanding voting securities” of the Fund.Under the 1940 Act, a “majority of the outstanding voting securities” is defined as the lesser of:(1)67% or more of the voting securities of the Fund entitled to vote present in person or by proxy at the Special Meeting, if the holders of more than 50% of the outstanding voting securities entitled to vote thereon are present in person or represented by proxy; or (2)more than 50% of the outstanding voting securities of the Fund entitled to vote thereon. How do I vote my shares? Although you may attend the Special Meeting and vote in person, you do not have to.You can vote your shares by completing and signing the enclosed proxy card and mailing it in the enclosed postage-paid envelope.You may also vote by touch-tone telephone by calling the toll-free number printed on your proxy card and following the recorded instructions. In addition, you may vote through the Internet by visiting the Internet address printed on your proxy card and following the on-line instructions. If you simply sign and date the proxy card but do not indicate a specific vote, your shares will be voted FOR the proposal and to grant discretionary authority to the persons named in the card as to any other matters that properly come before the Special Meeting.Abstentions will be treated as votes AGAINST the proposal. Q&A 3 Shareholders who execute proxies may revoke them at any time before they are voted by (1)filing with the Fund a written notice of revocation, (2)timely voting a proxy bearing a later date or (3)by attending the Special Meeting and voting in person. Please complete, sign and return the enclosed proxy card in the enclosed envelope.You may vote your proxy by Internet or telephone in accordance with the instructions set forth on the enclosed proxy card.No postage is required if mailed in the United States. Q&A 4 PORTFOLIO 21 GLOBAL EQUITY FUND A Series of Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-866-209-1962 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS A special meeting of shareholders (the “Special Meeting”) of the Portfolio 21 Global Equity Fund (the “Fund”), a series of Professional Managed Portfolios (the “Trust”), will be held at the offices of the Fund’s administrator, U.S.Bancorp Fund Services, LLC, 2020 East Financial Way, Suite 100, Glendora, California 91741, on Thursday, April 2, 2015, at 9:00 a.m., Pacific time. The purpose of the Special Meeting is to consider and act upon the following proposal and to transact such other business as may properly come before the Special Meeting or any adjournments thereof: 1. to approve an Investment Advisory Agreement between Trillium Asset Management, LLC and the Trust on behalf of the Fund. 2. to transact such other business as may properly come before the Special Meeting or any adjournments thereof. The Trust’s Board of Trustees has fixed the close of business on January 2, 2015 as the record date for the determination of the shareholders entitled to notice of, and to vote at, the Special Meeting and any adjournments thereof. By order of the Board of Trustees, Elaine E. Richards, President & Secretary February 10, 2015 Your vote is important – please vote your shares promptly. Shareholders are invited to attend the Special Meeting in person.Any shareholder who does not expect to attend the Special Meeting is urged to vote using the touch-tone telephone or Internet voting instructions found on the enclosed proxy card or indicate voting instructions on the enclosed proxy card, date and sign it, and return it in the envelope provided, which needs no postage if mailed in the United States.In order to avoid unnecessary expense, we ask your cooperation in responding promptly, no matter how large or small your holdings may be. PROXY STATEMENT SPECIAL MEETING OF SHAREHOLDERS OF THE PORTFOLIO 21 GLOBAL EQUITY FUND A Series of Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-866-209-1962 TO BE HELD ON April 2, 2015 This Proxy Statement is furnished in connection with a solicitation of proxies made by, and on behalf of, the Board of Trustees (the “Board”) of Professionally Managed Portfolios (the “Trust) and its series, Portfolio 21 Global Equity Fund (the “Fund”), and at any adjournments thereof (the “Special Meeting”), to be held on Thursday, April2, 2015 at 9:00a.m., Pacific time, at the offices of the Fund’s administrator, U.S.Bancorp Fund Services, LLC, 2020East Financial Way, Suite 100, Glendora, California 91741. Shareholders of record at the close of business on the record date, established as January2, 2015 (the “Record Date”), are entitled to notice of, and to vote at, the Special Meeting.This Proxy Statement is expected to be mailed to shareholders on or about February 10, 2015.The Special Meeting is being held to vote on the following proposal and to transact such other business as may properly come before the Special Meeting or any adjournments thereof: PROPOSAL. To approve an Investment Advisory Agreement between Trillium Asset Management, LLC and the Trust on behalf of the Fund. Shareholders of the Fund are being asked to approve a new investment advisory agreement between Trillium Asset Management, LLC(“Trillium” or the “Adviser”) and the Trust on behalf of the Fund. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on April 2, 2015: The Notice of Special Meeting and Proxy Statement are available at www.proxyvote.com.To obtain directions to attend the Special Meeting, please call 1-866-209-1962.For a free copy of the Fund’s latest annual and/or semi-annual report, call 1-866-209-1962 or visit the Fund’s website at www.portfolio21.com or write to the Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701. Background Trillium has completed a transaction with Portfolio21 Investments (“Portfolio21”) which has resulted in Trillium acquiring certain of the assets of Portfolio21 and has also resulted in the investment management team from Portfolio21 that has been responsible for managing the Fund joining Trillium (the “Transaction”).As a result of the Transaction, the Trust’s Board of Trustees (“Board”) terminated the investment advisory agreement with Portfolio21 (the “Prior Investment Advisory Agreement”) effective upon the closing of the Transaction and the transfer of the investment management team to Trillium, on December31, 2014. Proxy Statement 1 The Investment Company Act of 1940, as amended (the “1940Act”), prohibits acting as an investment adviser to a mutual fund without a written investment advisory agreement that the mutual fund’s shareholders have approved.However, pursuant to Rule15a-4 of the 1940Act, the Board, including a majority of Trustees who are not “interested persons,” (the “Independent Trustees”) as that term is defined under the 1940Act approved an interim investment advisory agreement between the Trust and Trillium so that Trillium could manage the Fund after the close of the Transaction.Pursuant to Rule15a-4 under the 1940Act, the Interim Investment Advisory Agreement allows the Fund 150 days to obtain shareholder approval of a permanent agreement.The terms of the Interim Investment Advisory Agreement are substantially identical to the terms of Portfolio 21’s recently terminated investment advisory agreement except for Trillium’s agreement to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets.Additionally, under the Interim Investment Advisory Agreement, management fees earned by Trillium are held in an escrow account until shareholders approve the new advisory agreement with Trillium as the new investment adviser. At a meeting of the Board held on November17-18, 2014 (the “November Board Meeting”), the Board voted unanimously to approve the proposed new investment advisory agreement (the “New Investment Advisory Agreement”) between Trillium and the Trust on behalf of the Fund, subject to shareholder approval.The Board also voted unanimously to recommend that shareholders approve the New Investment Advisory Agreement.The terms of the New Investment Advisory Agreement are substantially identical to the terms of Portfolio 21’s recently terminated investment advisory agreement except for Trillium’s agreement to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets. Accordingly, the Fund needs shareholder approval to allow Trillium to continue to act as its investment adviser on a permanent basis.If the Fund’s shareholders do not approve Trillium as the investment adviser for the Fund, then the Board will have to consider other alternatives for the Fund upon the expiration of the Interim Investment Advisory Agreement. Legal Requirements in Approving the Interim and New Investment Advisory Agreement To avoid disruption of the Fund’s investment management and after considering the potential benefits to shareholders of engaging Trillium as the Fund’s investment adviser, as discussed more fully below, the Board approved the Interim Investment Advisory Agreement.In doing so, the Board has determined that it was prudent to act pursuant to the requirements of Rule15a-4 under the 1940Act.Under Rule15a-4, an adviser can serve pursuant to an interim advisory agreement for up to 150 days while a Fund seeks shareholder approval of a new investment advisory agreement.In addition, the Board determined to adhere to the following conditions, which are imposed by Rule15a-4, with respect to the Interim Investment Advisory Agreement: · the compensation under the interim contract may be no greater than under the previous contract; · the Fund’s Board of Trustees, including a majority of the independent trustees, has voted in person to approve the interim contract before the previous contract is terminated; · the Fund’s Board of Trustees, including a majority of the independent trustees, determines that the scope and quality of services to be provided to the Fund under the interim contract will be at least equivalent to the scope and quality of services provided under the previous contract; Proxy Statement 2 · the interim contract provides that the Fund’s Board of Trustees or a majority of the Fund’s outstanding voting securities may terminate the interim contract at any time, without the payment of any penalty, on not more than 10calendar days’ written notice to the adviser; · the interim contract contains the same provisions as the previous contract with the exception of effective and termination dates, provisions required by Rule15a-4 and other differences determined to be immaterial by the Fund’s Board; · the interim contract provides in accordance with the specific provisions of Rule15a-4 for the establishment of an escrow account for fees received under the interim contract pending approval of a new contract by shareholders; and · the Board of Trustees satisfies certain fund governance standards under Rule0-1(a)(7) of the 1940Act. The Interim Investment Advisory Agreement currently in effect will terminate upon the sooner to occur of (1)May31, 2015, or (2)the approval by the Fund’s shareholders of the proposed New Investment Advisory Agreement.Under the Interim Investment Advisory Agreement, the advisory fees earned by Trillium during this interim period will be held in an interest-bearing escrow account at U.S.Bank, N.A.Fees that are paid to the escrow account, including interest earned, will be paid to Trillium if the Fund shareholders approve the New Investment Advisory Agreement within 150days of the date of the Interim Investment Advisory Agreement.If shareholders of the Fund do not approve the New Investment Advisory Agreement within 150 days of the date of the Interim Investment Advisory Agreement, then Trillium will be paid, out of the escrow account, the lesser of: (1)any costs incurred in performing the Interim Investment Advisory Agreement, plus interest earned on the amount while in escrow; or (2)the total amount in the escrow account, plus interest. The form of the New Investment Advisory Agreement is attached hereto as ExhibitA.The terms of the New Investment Advisory Agreement are identical to the terms of the prior investment advisory agreement dated February25, 2014 (the “Prior Investment Advisory Agreement”) with respect to services to be provided by Trillium compared to those Portfolio21 previously provided.The Prior Investment Advisory Agreement was last submitted to the shareholders of the Fund for approval on November 20, 2013, and after receiving the approval of a majority of the outstanding voting securities of the Fund, went into effect on February 25, 2014. The New Investment Advisory Agreement and the Prior Investment Advisory Agreement have different fee structures in one respect, since Trillium agreed to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets.There are no material differences between the two agreements.The material terms of the New Investment Advisory Agreement and the Prior Investment Advisory Agreement are compared below in the “Summary of the New Investment Advisory Agreement and Prior Investment Advisory Agreement” section. The New Investment Advisory Agreement will take effect upon shareholder approval.If shareholders do not approve the New Investment Advisory Agreement with respect to the Fund, then Trillium will not be permitted to serve as such Fund’s investment adviser after the expiration of the Interim Investment Advisory Agreement, and the Board will have to consider other alternatives for the Fund. Proxy Statement 3 Compensation Paid to Trillium Under the Prior Investment Advisory Agreement, Portfolio 21 was entitled to receive a monthly advisory fee computed at an annual rate of 0.95% of the Fund’s average daily net assets in return for the services provided by Portfolio 21 as investment adviser to the Fund.The fee structure under the New Investment Advisory Agreement and the Interim Investment Advisory Agreement is different from the fee structure under the Prior Investment Advisory Agreement in one respect, since Trillium has agreed to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets.(As described above, under the Interim Investment Advisory Agreement, the fees to be paid to Trillium will be paid to an escrow account.)The Fund paid Portfolio 21 investment advisory fees in the amounts shown below for the fiscal years ended June 30, 2012 through June 30, 2014. In connection with the Prior Investment Advisory Agreement, Portfolio 21 contractually agreed to limit the Fund’s total annual operating expenses to 1.50% and 1.20% of the Class R and Class I Shares, respectively, of the Fund’s average annual net assets (the “Expense Caps”), under an agreement (“Prior Operating Expenses Limitation Agreement”), which terminated upon the close of the Transaction.Additionally, in the event the Fund’s operating expenses, as accrued each month, exceeded the Expense Caps, Portfolio 21 agreed to pay to the Fund, on a monthly basis, the excess expenses within 30 days of notification that such payment was due. Under the Prior Operating Expenses Limitation Agreement, Portfolio 21 was permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement was subject to the Board’s review and approval.That reimbursement could be requested by Portfolio 21 if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) did not exceed the Expense Caps.Because the Fund has been operating significantly below the Expense Caps of 1.50% and 1.20% for the Class R and Class I shares, respectively, due to the Fund’s asset size, Trillium did not execute a new operating expenses limitation agreement, which effectively removes the Fund’s Expense Caps.However, Trillium undertakes that if these circumstances should change in the next two years, then Trillium will implement new expense caps at levels no higher than the Expense Caps under the Prior Operating Expenses Limitation Agreement. Management Fees Paid to Portfolio 21 Fiscal Year Ended, Fees Accrued Fees Waived Total Fees Paid to Adviser June 30, 2014 $0 June 30, 2013 $0 June 30, 2012 $0 Information about Trillium Asset Management, LLC Trillium is registered with the Securities and Exchange Commission (“SEC”) as an investment adviser under the Investment Advisers Act of 1940, as amended.Trillium’s principal office is located at Two Financial Center, 60 South Street, Suite1100, Boston, MA 02111.As of December 31, 2014, Trillium managed approximately $2.2 billion of investment assets. The following table sets forth the name, position and principal occupation of each current member and principal officer of Trillium, each of whom is located at Trillium’s principal office location, with the exception of Will J. Lana who is located at Trillium’s office at 100 Larkspur Landing Circle, Suite 105, Larkspur, CA 94939. Proxy Statement 4 Name Position/Principal Occupation Matthew W. Patsky Managing Partner, CEO, and Portfolio Manager Michelle McDonough Managing Partner Will J. Lana Partner, Investment Manager Stephanie R. Leighton Partner, Portfolio Manager, and Research Analyst Keith A. Mills Partner, Director of Research & Analyst Cheryl I. Smith Managing Partner Paul A. Hilton Partner Nancy Denney Chief Compliance Officer The following table sets forth the name of each person who owns of record, or beneficially, 10% or more of the outstanding voting securities of Trillium as of December31, 2014, each of whom is located at Trillium’s principal office location. Name % of Voting Securities Held Matthew W. Patsky 25.02% Summary of the New Investment Advisory Agreement and the Prior Investment Advisory Agreement A copy of the proposed New Investment Advisory Agreement is attached hereto as ExhibitA.The following description is only a summary.You should refer to ExhibitA for the New Investment Advisory Agreement, and the description set forth in this Proxy Statement of the New Investment Advisory Agreement is qualified in its entirety by reference to ExhibitA.The investment advisory services to be provided by Trillium under the New Investment Advisory Agreementare identical to the services previously provided by Portfolio 21 under the Prior Investment Advisory Agreement.The fee structure under the New Investment Advisory Agreement and the Prior Investment Advisory Agreement are different in one respect, since Trillium agreed to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets. Advisory Services. The New Investment Advisory Agreement states that, subject to the supervision and direction of the Board, Trillium will provide for the overall management of the Fund including: (i) furnish the Fund with advice and recommendations with respect to the investment of the Fund’s assets and the purchase and sale of portfolio securities and other investments for the Fund, including the taking of such steps as may be necessary to implement such advice and recommendations (i.e., placing the orders); (ii) manage and oversee the investments of the Fund, subject to the ultimate supervision and direction of the Trust’s Board of Trustees; (iii) vote proxies for the Fund and file beneficial ownership reports required by Section 13(d) of the Securities Exchange Act of 1934 (the “1934 Act”) for the Fund; (iv) maintain records relating to the advisory services provided by Trillium under the investment advisory agreement required to be prepared and maintained by Trillium or the Fund pursuant to applicable law; (v) furnish reports, statements and other data on securities, economic conditions and other matters related to the investment of the Fund’s assets which the officers of the Trust may reasonably request; and (vi) render to the Trust’s Board of Trustees such periodic and special reports with respect to each Fund’s investment activities as the Board may reasonably request, including at least one in-person appearance annually before the Board of Trustees.The Prior Investment Advisory Agreement contained identical terms with respect to Portfolio 21. Brokerage.The New Investment Advisory Agreement provides that Trillium shall be responsible for decisions to buy and sell securities for the Fund, for broker-dealer selection, and for negotiation of brokerage commission rates, provided that Trillium shall not direct orders to an affiliated person of Trillium without general prior authorization to use such affiliated broker or dealer from the Trust’s Board of Trustees.In selecting a broker-dealer to execute each particular transaction, Trillium may take the following factors, among others, into consideration: the best net price available; the reliability, integrity and financial condition of the broker-dealer; the size of and difficulty in executing the order; and the value of the expected contribution of the broker-dealer to the investment performance of the Fund on a continuing basis.The price to the Fund in any transaction may be less favorable than that available from another broker-dealer if the difference is reasonably justified by other aspects of the portfolio execution services offered.The Prior Investment Advisory Agreement contained identical terms with respect to Portfolio 21. Proxy Statement 5 The New Investment Advisory Agreement provides that the Trust authorizes and empowers Trillium to open and maintain trading accounts in the name of the Fund and to execute for the Fund as its agent and attorney-in-fact standard institutional customer agreements with such broker or brokers as Trillium shall select as provided in the New Investment Advisory Agreement.Trillium shall cause all securities and other property purchased or sold for the Fund to be settled at the place of business of the Fund’s Custodian or as the Fund’s Custodian shall direct.All securities and other property of the Fund shall remain in the direct or indirect custody of the Fund’s Custodian except as otherwise authorized by the Board.The New Investment Advisory Agreement further provides that Trillium shall have the authority to instruct the Fund’s Custodian to pay cash for securities and other property delivered to the Fund’s Custodian for the Fund and deliver securities and other property against payment for the Fund, and such other authority granted by the Trust from time to time.Trillium shall not have authority to cause the Fund’s Custodian to deliver securities and other property or pay cash to Trillium except as expressly provided in the New Investment Advisory Agreement.The Prior Investment Advisory Agreement did not contain the foregoing provisions with respect to Portfolio 21. Payment of Expenses.Under the New Investment Advisory Agreement, Trillium is responsible for providing the personnel, office space and equipment reasonably necessary for the operation of the Fund, the expenses of printing and distributing copies of the Fund’s prospectus, SAI, and sales and advertising materials to prospective investors, the costs of any special Board meetings or shareholder meetings convened for the primary benefit of Trillium, and any costs of liquidating or reorganizing the Fund. The Fund is responsible for all of its own expenses, except for those specifically assigned to Trillium under the New Investment Advisory Agreement, including but not limited to: fees and expenses incurred in connection with the issuance, registration and transfer of its shares; brokerage and commission expenses; all fees and expenses related to Fund custody, shareholder services and Fund accounting; interest charges on any borrowings; costs and expenses of pricing and calculating its daily net asset value and of maintaining its books; insurance premiums on property or personnel of the Fund which inure to its benefit; the cost of preparing and printing regulatory documents and other communications for distribution to existing shareholders; legal, auditing and accounting fees; fees and expenses (including legal fees) of registering and maintaining registration of its shares for sale; all expenses of maintaining and servicing shareholder accounts, and all other charges and costs of its operation plus any extraordinary and non-recurring expenses.The Prior Investment Advisory Agreement contained identical terms with respect to Portfolio 21. Management Fees.The New Investment Advisory Agreement and Prior Investment Advisory Agreement contain different fee structures in one respect, since Trillium has agreed to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets. Duration and Termination.The Prior Investment Advisory Agreement provided that it would become effective at the time the Fund received an affirmative vote of a majority of the outstanding voting securities of the Fund.The New Investment Advisory Agreement provides that it will become effective at the time the Fund receives an affirmative vote of a majority of the outstanding voting securities of the Fund.Both the Prior Investment Advisory Agreement and the New Investment Advisory Agreement provide that each of the agreements will continue in effect for a period of two years, unless sooner terminated, and that they shall continue in effect for successive annual periods, with such continuation to be approved at least annually by the Board or by the vote of a majority of the outstanding securities of the Fund.The New Investment Advisory Agreement provides that it may be terminated at any time, on 60days’ prior written notice, by the Fund (by vote of the Board or by the vote of a majority of the outstanding voting securities of the Fund) without the payment of a penalty, or by Trillium at any time, without the payment of a penalty, upon 60days’ prior written notice.The Prior Investment Advisory Agreement contained identical terms with respect to Portfolio 21. Proxy Statement 6 Limitation on Liability and Indemnification.The New Investment Advisory Agreement provides that, in the absence of willful misfeasance, bad faith, negligence, or reckless disregard of the duties imposed on Trillium by the agreement, Trillium will not be subject to liability to the Trust or the Fund for any act or omission in the course of, or connected with, rendering services under the agreement or for any losses sustained in the purchase, holding or sale of any security of the Fund.The Prior Investment Advisory Agreement contained identical terms with respect to Portfolio 21. Board Recommendation of Approval In reaching its decision to recommend the approval of the New Investment Advisory Agreement, the Board, including each of the Independent Trustees, met in person at the November Board Meeting, during which the Board reviewed materials related to Trillium.In the course of their review, the Trustees considered their fiduciary responsibilities with regard to all factors deemed to be relevant to the Fund.The Board also considered other matters, including, but not limited to the following: (1)the quality of services provided to the Fund in the past by the previous investment adviser and the investment management team since the Fund’s inception and the quality of services expected to be provided to the Fund by Trillium going forward; (2)the performance of the Fund while managed by the previous investment adviser and the investment management team; (3)the fact that there are no material differences between the terms of the New Investment Advisory Agreement compared to the terms of the Prior Investment Advisory Agreement, other than the change in investment adviser and the reduced management fee; (4)the fact that Trillium has hired all of the Fund’s portfolio managers, so that the Fund will continue to be managed with the same portfolio managers; (5)the fact that the fee structure under the New Investment Advisory Agreement will be different from the fee structure under the Prior Investment Advisory Agreement in one respect, since Trillium has agreed to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets; and the fact that the Fund has been operating significantly below the Expense Caps of 1.50% and 1.20% for the Class R and Class I shares, respectively, due to the Fund’s asset size, and in removing the Fund’s Expense Caps, Trillium undertakes that if these circumstances should change in the next two years then Trillium will implement new expense caps at levels no higher than the Expense Caps under the Prior Operating Expenses Limitation Agreement; and (6)other factors deemed relevant, including representations from Portfolio 21 and Trillium that the benefits to the Fund of the proposed transaction include significantly broader and deeper domestic research capabilities possessed by Trillium. The Board also evaluated the New Investment Advisory Agreement in light of information they had requested and received from Trillium prior to the November Board meeting.The Board reviewed these materials with the management of Trillium.Below is a summary of the material factors considered by the Board in its deliberations as to whether to approve the New Investment Advisory Agreement, and the Board’s conclusions.In their deliberations, the Trustees did not rank the importance of any particular piece of information or factor considered, but considered these matters in their totality. Nature, Extent and Quality of Services to be Provided to the Fund. The Trustees discussed the nature, extent and quality of the Trillium’s overall services to be provided to the Fund as well as its specific responsibilities in all aspects of the day-to-day management of the Fund.The Board considered the qualifications, experience and responsibilities of the portfolio managers, as well as the responsibilities of other key personnel at Trillium that would be involved in the day-to-day activities of the Fund.The Trustees considered the intention of Trillium to retain the Fund’s current portfolio managers and key personnel involved in the day-to-day activities of the Fund.The Board reviewed the proposed services Trillium would provide to the Fund, noting to what degree those services extended beyond portfolio management and the receipt of any additional fees by Trillium or its affiliates.The Board also considered the structure of Trillium’s compliance procedures and the trading capability of Trillium.After reviewing Trillium’s compliance policies and procedures, the Board concluded that the policies and procedures were reasonably designed to prevent a violation of the federal securities laws.The Board then concluded that Trillium had sufficient quality and depth of personnel, resources, investment methods and compliance policies and procedures essential to performing its duties under the proposed New Investment Advisory Agreement and that, in the Board’s view, the nature, overall quality, and extent of the management services to be provided to the Fund, as well as Trillium’s compliance policies and procedures, were satisfactory and reliable. Proxy Statement 7 Investment Performance of the Fund.The Trustees discussed the Fund’s recent performance and the overall performance by the Fund since its inception on September30, 1999.In assessing the quality of the portfolio management services to be delivered by Trillium, the Trustees also compared the short-term and long-term performance of the Fund on both an absolute basis and in comparison to a benchmark index, the MSCI ACWI Index.As Trillium was a new investment adviser to the Fund, the Trustees also reviewed information on historical performance of other accounts managed by Trillium with investment strategies that were different than those of the Fund.The Board also noted that the Fund was subject to social investment criteria, which may limit its investment opportunities relative to its peer group.After considering all of the information, the Trustees concluded that the performance for the Fund was satisfactory under current market conditions. Section 15(f) of the 1940 Act.The Board also determined to follow the conditions of Section15(f) of the 1940 Act with respect to this transaction. In this regard, the Trustees reviewed the conditions of the Section15(f) and determined to comply with the followingtwo conditions:first, for a period of three years after closing of the transaction, at least 75% of the board members of the Trust cannot be “interested persons” (as defined in the 1940 Act) of the investment adviser or predecessor adviser, and second, an “unfair burden” must not be imposed upon the Fund as a result of the transaction or any express or implied terms, conditions or understandings applicable thereto. The Trustees considered that, consistent with the first condition of Section15(f), neither Trillium nor the Board was aware of any plans to reconstitute the Board following the change in investment adviser.Thus, at least 75% of the Trustees would not be “interested persons” of Trillium for a period of three years after the change in investment adviser.With respect to the second condition of Section15(f), the Fund has been operating significantly below the Expense Caps of 1.50% and 1.20% for the Class R and Class I shares, respectively, due to the Fund’s asset size, and in removing the Fund’s Expense Caps, Trillium undertakes that if these circumstances should change in the next two years then Trillium will implement new expense caps at levels no higher than the Expense Caps under the Prior Operating Expenses Limitation Agreement. Costs of Service to be provided by Trillium and the Structure of the Adviser’s Fees.The Trustees considered the cost of services and the structure of Trillium’s fees, including a review of the expense analyses and other pertinent material with respect to the Fund.The Trustees considered the Fund’s cost structure. The Trustees noted that, in the past, the Fund’s contractual management fee of 0.95% was considered higher than the peer group median, and Trillium has agreed to reduce the advisory fee paid by the Fund from 0.95% to 0.90% of the Fund’s average daily net assets.The Trustees also noted that as of June30, 2014, the Fund’s total expenses (net of fee waivers and expense reimbursements) of 1.42% for the Class Rshares and 1.12% for the Class I shares were below the Fund’s Expense Caps of 1.50% and 1.20% of average daily net assets for the Class R and Class I shares, respectively.The Trustees further noted that Trillium undertakes that if these circumstances should change in the next two years, then Trillium will implement new expense caps at levels no higher than the Expense Caps under the Prior Operating Expenses Limitation Agreement. Proxy Statement 8 The Trustees concluded that the Fund’s expenses and advisory fees payable to Trillium were not unreasonable in light of the comparative performance and advisory fee information. Extent of Economies of Scale as the Fund Grows.The Trustees reviewed the Fund’s expenses and discussed realized and potential economies of scale.The Trustees also reviewed the structures of the Fund’s advisory fee and whether the Fund was large enough to generate economies of scale for shareholders or whether economies of scale would be expected to be realized as Fund assets grow (and if so, how whose economies of scale were being or would be shared with shareholders).The Trustees noted that the Fund’s advisory fee structure did not contain any breakpoint reductions as the Fund’s assets grow in size, but that Trillium was open to consider breakpoints in its fee structure when the asset level of the Fund increases.The Trustees concluded that Trillium’s advisory fee structure was reasonable and reflected a sharing of economies of scale between Trillium and the Fund at the Fund’s current asset level. Profits to be Realized from the Relationship with the Fund.The Trustees considered the direct and indirect benefits that could be realized by Trillium from its association with the Fund, including Trillium’s summary of “fall-out” benefits such as 12b-1 fees.The Trustees examined the brokerage practices of Trillium with respect to the Fund.The Trustees concluded that the benefits Trillium may receive, such as continuity in the portfolio management of the Fund, including retaining the current personnel, maintaining the current and establishing new relationships with third-party vendors, appear to be reasonable, and in many cases may benefit the Fund through growth in assets. The Trustees also considered the overall expected profitability of Trillium and reviewed Trillium’s financial information.The Trustees also examined the level of profits that could be expected to accrue to Trillium from the fees payable under the New Investment Advisory Agreement, as well as the Fund’s brokerage practices and use of soft dollars by Trillium.These considerations were based on materials requested by the Trustees and the Fund’s administrator specifically for the NovemberBoard Meeting at which the New Investment Advisory Agreement was formally considered.The Trustees concluded that the Trillium’s profit from managing the Fund would likely not be excessive and, after review of relevant financial information, Trillium would have adequate capitalization and/or would maintain adequate profit levels to support the Fund. No single factor was determinative in the Board’s decision to approve the New Investment Advisory Agreement for the Fund, but rather, the Board based its determination on the total mix of information available to the Trustees.Based on a consideration of all the factors in their totality, the Board determined that the New Investment Advisory Agreement, including the advisory fees, were fair and reasonable.The Board therefore determined that the approval of the New Investment Advisory Agreement would be in the best interest of the Fund and its shareholders. Vote Required Approval of the proposal to approve the New Investment Advisory Agreement in order to engage Trillium as the investment adviser for the Fund requires the vote of the “majority of the outstanding voting securities” of the Fund.Under the 1940 Act, a “majority of the outstanding voting securities” is defined as the lesser of: (1)67% or more of the voting securities of the Fund entitled to vote present in person or by proxy at the Special Meeting, if the holders of more than 50% of the outstanding voting securities entitled to vote thereon are present in person or represented by proxy; or (2)more than 50% of the outstanding voting securities of the Fund entitled to vote thereon. Proxy Statement 9 Based on all of the foregoing, the Trustees recommend that shareholders of the Fund vote FOR the approval of the New Investment Advisory Agreement. OTHER BUSINESS The Board knows of no other business to be brought before the Special Meeting.However, if any other matters properly come before the Special Meeting, proxies that do not contain specific instructions to the contrary will be voted on such matters in accordance with the judgment of the persons designated therein. SUBMISSION OF SHAREHOLDER PROPOSALS The Fund does not hold annual shareholder meetings.Shareholders wishing to submit proposals for inclusion in a proxy statement for a shareholder meeting should send their written proposals to the Secretary of the Trust, c/o U.S.Bancorp Fund Services, LLC, P.O.Box 701, Milwaukee, Wisconsin 53201-0701.Proposals must be received a reasonable time prior to the date of a meeting of shareholders to be considered for inclusion in the proxy materials for the meeting.Timely submission of a proposal does not, however, necessarily mean the proposal will be included. NOTICE TO BANKS, BROKER-DEALERS AND VOTING TRUSTEES AND THEIR NOMINEES Banks, broker-dealers, voting trustees and their nominees should advise the Fund, in care of U.S.Bancorp Fund Services, LLC, 615East Michigan Street, Milwaukee, Wisconsin 53202, whether other persons are beneficial owners of shares held in their names for which proxies are being solicited and, if so, the number of copies of the Proxy Statement they wish to receive in order to supply copies to the beneficial owners of the respective shares. ADDITIONAL INFORMATION Any Purchases or Sales of Securities of Trillium Since the beginning of the most recently completed fiscal year, no Trustee has made any purchases or sales of securities of Trillium or any of its affiliated companies. Voting Securities, Principal Shareholders and Management Ownership Shareholders of the Fund at the close of business on the Record Date, will be entitled to be present and vote at the Special Meeting.As of that date, each class of the Fund’s shares had the following outstanding: Class R Shares Class I Shares Management Ownership.As of the Record Date, to the best of the knowledge of the Trust, no trustee of the Trust beneficially owned 1% or more of the outstanding shares of the Fund, and the Trustees and the officers of the Trust, as a group, beneficially owned less than 1% of the outstanding shares of the Fund.The Board is aware of no arrangements, the operation of which at a subsequent date may result in a change in control of the Fund.As of the Record Date, the Independent Trustees, and their respective immediate family members, did not own any securities beneficially or of record in Trillium, U.S.Bancorp, the parent company of the distributor, or any of their respective affiliates. Control Persons and Principal Shareholders.A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of the Fund or acknowledges the existence of control.As of the Record Date, the following shareholder is known by the Fund to be a control person or principal shareholder of the Fund: Proxy Statement 10 Class R: Name and Address % Ownership Type of Ownership Charles Schwab Co. Inc. 211 Main Street San Francisco, CA 94105 34.77% Record National Financial Services, LLC 499 Washington Blvd. Jersey City, NJ 07310 12.90% Record First Clearing, LLC 2801 Market Street Saint Louis, MO 63103 11.19% Record Class I: Name and Address % Ownership Type of Ownership Charles Schwab Co. Inc. 211 Main Street San Francisco, CA 94105 55.31% Record Portfolio Transactions The Fund does not allocate portfolio brokerage on the basis of the sales of Fund shares.Brokerage firms whose customers purchase shares of the Fund may participate in brokerage commissions, but only pursuant to the Fund’s “Policy with Respect to Allocation of Brokerage to Compensate for Distribution of Fund Shares.”The Fund does not execute portfolio transactions through affiliated brokers. Solicitation of Proxies and Voting This solicitation is being made primarily by the mailing of this Proxy Statement, along with a notice of the Special Meeting and proxy card, on or about February 10, 2015.Supplementary solicitations may be made by mail, telephone, telegraph, facsimile, electronic means or personal interview by representatives of the Fund.In addition, Broadridge Financial Solutions may be paid on a per-call basis to solicit shareholders by telephone on behalf of the Fund.The Fund may also arrange to have votes recorded by telephone. Voting instructions may be revoked at any time prior to the final vote at the Special Meeting by: (1)written instruction addressed to Elaine E. Richards, President and Secretary, Professionally Managed Portfolios, c/o U.S.Bancorp Fund Services, LLC, 2020E. Financial Way, Suite100, Glendora, California 91741; (2)attendance at the Special Meeting and voting in person; or (3)by proper execution and return of a new proxy card (if received in time to be voted).Mere attendance at the Special Meeting will not revoke voting instructions. If the Fund records votes by telephone or through the Internet, it will use procedures designed to authenticate shareholders’ identities, to allow shareholders to authorize the voting of their shares in accordance with their instructions and to confirm that their instructions have been properly recorded.Proxies voted by telephone or through the Internet may be revoked at any time before they are voted in the same manner that proxies voted by mail may be revoked. The Fund expects that, before the Special Meeting, broker-dealer firms holding shares of the Fund in “street name” for their customers will request voting instructions from their customers and beneficial owners.If these instructions are not received by the date specified in the broker-dealer firms’ proxy solicitation materials, these shares will be considered “broker non-votes.”Broker non-votes will be counted as present for purposes of determining quorum, but will not count towards the number of votes in favor of the approval of the New Investment Advisory Agreement, which means they will have the effect of a vote against the proposal.With respect to any other business that may properly come before the Special Meeting, the effect of broker non-votes will be dependent upon the vote that is required to approve such proposal. Proxy Statement 11 All proxies solicited by the Board that are properly executed and received by the Fund’s Secretary prior to the Special Meeting, and are not revoked, will be voted at the Special Meeting.Shares represented by such proxies will be voted in accordance with the instructions on the proxies.If no instruction is made on a properly executed proxy, it will be voted FOR the proposal.All shares that are voted and all votes to ABSTAIN will be counted towards establishing a quorum, but abstentions will not count toward the number of votes in favor of approval of the New Investment Advisory Agreement, which means they will have the effect of a vote against the proposal. With respect to shares held in individual retirement accounts (including Traditional, Rollover, SEP, SARSEP, Roth and SIMPLE IRAs), the IRA Custodian will vote those shares for which it has received instructions from shareholders in accordance with such instructions.If IRA shareholders do not vote their shares, the IRA Custodian will vote their shares for them in the same proportion as other IRA shareholders have voted. A quorum is 40% of outstanding shares entitled to vote in person or by proxy at the Special Meeting.If a quorum is not present at the Special Meeting, or if a quorum is present at the Special Meeting but sufficient votes to approve the proposal are not received, or if other matters arise requiring shareholder attention, the persons named as proxy agents may propose one or more adjournments of the Special Meeting to permit further solicitation of proxies.Any such adjournment will require the affirmative vote of a majority of those shares present at the Special Meeting or represented by proxy.When voting on a proposed adjournment, the persons named as proxy agents will vote FOR the proposed adjournment all shares that they are entitled to vote with respect to the proposal, unless directed to vote AGAINST the proposed adjournment. Shareholders of record of the Fund at the close of business on January 2, 2015 will be entitled to vote at the Special MeetingOther than any principal shareholders disclosed above, to the knowledge of the Fund no other shareholder owned of record or beneficially more than 5% of the outstanding shares of the Fund as of January 2, 2015.Each whole share you hold as of the close of business on the Record Date is entitled to one vote, and each fractional share is entitled to a proportionate fractional vote. The Fund expects that the solicitation will be primarily by mail, but also may include telephone solicitations.If the Fund does not receive your proxy by a certain time, you may receive a telephone call from Broadridge Financial Solutions, Trust officers, employees or agents asking you to vote.The Fund does not reimburse officers of the Trust, or regular employees and agents involved in the solicitation of proxies. The expenses in connection with preparing this Proxy Statement and its enclosures and all related legal expenses and all solicitations will be paid by Trillium. Service Providers The Fund’s investment adviser is Trillium Asset Management, LLC, located at Two Financial Center, 60 South Street, Suite1100, Boston, MA 02111.The Fund’s administrator, fund accountant, and transfer agent is U.S.Bancorp Fund Services, LLC, located at 615East Michigan Street, Milwaukee, Wisconsin 53202.U.S.Bank, N.A., 1555North River Center Drive, Suite302, Milwaukee, Wisconsin 53212, serves as the Fund’s Custodian.Quasar Distributors, LLC located at 615East Michigan Street, Milwaukee, Wisconsin 53202, serves as the Fund’s principal underwriter. Proxy Statement 12 Principal Executive Officers and Trustees of the Trust The following table provides the name, address and principal occupation of the principal executive officers and trustees of the Trust.The Board is responsible for the overall management of the Trust, including general supervision and review of the investment activities of the Funds.The Board, in turn, elects the officers of the Trust, who are responsible for administering the day-to-day operations of the Trust and its separate series.The current Trustees and officers of the Trust, their dates of birth, positions with the Trust, terms of office with the Trust and length of time served, their principal occupations for the past five years and other directorships are set forth in the table below. Name, Address And Age Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held During the Past 5 Years Independent Trustees of the Trust(1) Dorothy A. Berry (born 1943) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Chairman and Trustee Indefinite Term Since May 1991. Formerly, President, Talon Industries, Inc. (business consulting); formerly, Executive Vice President and Chief Operating Officer, Integrated Asset Management (investment adviser and manager) and formerly, President, Value Line, Inc. (investment advisory and financial publishing firm). 1 Director, PNC Funds, Inc. Wallace L. Cook (born 1939) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term Since May 1991. Investment Consultant; formerly, Chief Executive Officer, Rockefeller Trust Co., (prior thereto Senior Vice President), and Managing Director, Rockefeller & Co. (Investment Manager and Financial Advisor); formerly, Senior Vice President, Norton Simon, Inc. 1 The Dana Foundation; The University of Virginia Law School Foundation. Eric W. Falkeis (born 1973) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Trustee Indefinite Term; Since September Chief Operating Officer, Direxion Funds Since 2013, formerly, Senior Vice President and Chief Financial Officer (and other positions), U.S. Bancorp Fund Services, LLC since 1997. 1 Interested Trustee, Direxion Funds. Carl A. Froebel (born 1938) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term Since May 1991. Formerly, President and Founder, National Investor Data Services, Inc. (investment related computer software). 1 None. Proxy Statement 13 Name, Address And Age Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held During the Past 5 Years Steven J. Paggioli (born 1950) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term Since May 1991. Consultant, since July 2001; formerly, Executive Vice President, Investment Company Administration, LLC (mutual fund administrator). 1 Independent Trustee, Trustee, AMG Funds, Aston Funds; Advisory Board Member, Sustainable Growth Advisers, LP; Independent Director, Chase Investment Counsel. Officers of the Trust Elaine E. Richards (born 1968) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 President Secretary Indefinite Term; Since March 2013 Indefinite Term; Since February 2008. Vice President and Legal Compliance Officer, U.S. Bancorp Fund Services, LLC, since July 2007. Not Applicable Not Applicable Eric C. VanAndel (born 1975) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Treasurer Indefinite Term; Since April 2013. Vice President, U.S. Bancorp Fund Services, LLC, since April 2005. Not Applicable Not Applicable Donna Barrette (born 1966) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Chief Compliance Officer Anti-Money Laundering Officer Vice President Indefinite Term: Since July 2011. Indefinite Term: Since July 2011. Indefinite Term: Since July 2011. Senior Vice President and Compliance Officer, (and other positions) U.S. Bancorp Fund Services, LLC since August 2004. Not Applicable. Not Applicable. The Trustees of the Trust are not “interested persons” of the Trust as defined under the 1940 Act (“Independent Trustees”). The Trust is comprised of numerous series managed by unaffiliated investment advisers.The term “Fund Complex” applies only to the Funds.The Funds do not hold themselves out as related to any other series within the Trust for purposes of investment and investor services, nor does it share the same investment adviser with any other series. Householding If possible, depending on shareholder registration and address information, and unless you have otherwise opted out, only one copy of this Proxy Statement will be sent to shareholders at the same address.However, each shareholder will receive separate proxy cards.If you would like to receive a separate copy of the Proxy Statement, please call 1-866-209-1962 or write to the Fund c/oU.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, Wisconsin 53201-0701.If you currently receive multiple copies of Proxy Statements or shareholder reports and would like to request to receive a single copy of documents in the future, please call the toll-free number or write to the address above. Proxy Statement 14 ExhibitA PROFESSIONALLY MANAGED PORTFOLIOS INVESTMENT ADVISORY AGREEMENT With Trillium Asset Management, LLC THIS INVESTMENT ADVISORY AGREEMENT is made as of the day of , 20, by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”), on behalf of theseries listed on ScheduleA, which may be amended from time to time (the “Fund”), and Trillium Asset Management, LLC (the “Adviser”). WITNESSETH: WHEREAS, the Trust is an open-end management investment company, registered as such under the Investment Company Act of 1940 (the “Investment Company Act”); and WHEREAS, the Fund listed on ScheduleA is a series of the Trust having separate assets and liabilities; and WHEREAS, the Adviser is registered as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”) and is engaged in the business of supplying investment advice as an independent contractor; and WHEREAS, the Trust desires to retain the Adviser to render advice and services to the Fund pursuant to the terms and provisions of this Agreement, and the Adviser desires to furnish said advice and services; NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties to this Agreement, intending to be legally bound hereby, mutually agree as follows: 1. APPOINTMENT OF ADVISER. The Trust hereby employs the Adviser and the Adviser hereby accepts such employment, to render investment advice and related services with respect to the assets of the Fund for the period and on the terms set forth in this Agreement, subject to the supervision and direction of the Trust’s Board of Trustees (the “Board of Trustees”). 2. DUTIES OF ADVISER. (a) GENERAL DUTIES. The Adviser shall act as investment adviser to the Fund and shall supervise investments of the Fund on behalf of the Fund in accordance with the investment objectives, policies and restrictions of the Fund as set forth in the Fund’s and Trust’s governing documents, including, without limitation, the Trust’s Agreement and Declaration of Trust and By-Laws; the Fund’s prospectus, statement of additional information and undertakings; and such other limitations, policies and procedures as the Trustees may impose from time to time and provide in writing to the Adviser (collectively, the “Investment Policies”).In providing such services, the Adviser shall at all times adhere to the provisions and restrictions contained in the federal securities laws, applicable state securities laws, the Internal Revenue Code of 1986, the Uniform Commercial Code and other applicable law. Exhibit A
